 BEAR BRAND HOSIERY COMPANY954.In accordance with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees of the Employer, at its Eugene, Oregon, shop, includ-ing those engaged in making, assembling, erecting, dismantling, andrepairing of machinery and equipment and/or parts thereof per-formed by the Company on or off its premises but excluding officeemployees, administrative employees, guards, and all supervisors asdefined in the Act.OrderIT Is IIEREBYORDEREDthat the Decision and Order in the above-entitled proceeding issued by the Board on December 8, 1950, be, and ithereby is, vacated and set aside.[Text of Direction of Election omitted from publication in thisvolume.]BEAR BRAND HOSIERY COMPANYandTEXTILEWORKERS UNION OFAMERICA, CIO, PETITIONER.Case No. 9-RC-1035. February 7,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John P. Von Rohr,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Intervenor agree that the appropriateunit should consist of the Employer's production and maintenanceIThe hearing officer properly granted intervention to the United Textile Workers ofAmerica, APL,herein called the Intervenor93 NLRB No. 15. DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, including cafeteria employees.The Petitioner, however,would exclude from the unit three individuals who it contends aresupervisors, whereas the Employer and the Intervenor would includethem.The duties of these individuals are discussed below.The head cook.-Thecafeteria staff is under the office managerand consists of five employees including the head cook. The head cookorders provisions, plans menus with the assistance of the superintend-ent and office manager, supervises the preparation of food by theother cafeteria employees, and together with these employees servesfood at the counter and cleans the cafeteria.Approximately 90 per-cent of her time is spent performing the same duties as those performedby the other cafeteria employees.She has no authority to hire ordischarge cafeteria employees or to recommend that they be hired.Although she may recommend that such employees be discharged,there has been no instance in which an employee was discharged pur-suant to such recommendation, and we are not satisfied that, withinthe meaning of Section 2 (11) of the Act, she possesses the authorityeffectively to recommend personnel action.Cafeteria employees seek-ing time off obtain such permission directly from the office manager,whose office is adjacent to the cafeteria.Like the other cafeteria em-ployees, the head cook is hourly paid, but receives a rate which is 5 to10 percent higher.All cafeteria employees use the same facilitiesand have the same working conditions and employee benefits.We findthat the head cook is not a supervisor and shall include her in the unit.The box factory mechanic.-Thereare 4 female employees and 1male mechanic who work in the Employer's box factory which is underthe supervision of the plant superintendent.The mechanic does thesetup work on the machines and is also the fixer on the ender machinewhile it is in operation.Approximately 90 to 95 percent of his timeis spent at these duties.He also acts as the group leader for thewomen who perform simple routine operations consisting of makingthe boxes, wrapping the loxes, wrapping the covers, and cutting thechipboard.All these operations can be performed by each of thewomen, and the mechanic may assign the women to specific operationsand interchange them if he desires.Essentially the mechanic's func-tion in directing their work is to coordinate their operations.He hasno authority to hire or discharge them or to recommend such action.He may recommend that they be disciplined or transferred, but thereis no evidence indicative that such recommendations are effective.Heis hourly paid, as are the other box factory employees, and receivesa rate which is approximately 50 percent higher than the rate forthem.This wage differential is explained by the fact that he, as dis-tinguished from then, is a skilled employee.He receives the same BEAR BRAND HOSIERY COMPANY97employee benefits as all other hourly paid employees.We find thatthe nnechanm, because he does not responsibly direct the work of theother box factory employees or have the authority over them to hire,discharge, discipline, or effectively to recommend such action is not asupervisor and shall include him in the unit.The dye house working foreman.-Thereare five employees in thedye house who have no specific job classifications.One of them, whowas described at the hearing as a working foreman or group leader,is In charge of the rest.The duties of all these employees consist ofimmersing bags containing knit hosiery in tubs filled with dye solu-tions.After Immersion the bags are taken out, placed into an extractorfor removal of moisture, and are then put on trucks which are pushedto boarding forms. It does not appear that the working foreman isrequired to give other than routine directions to the other employees,as the immersion periods are set by the dye cards and the selectionof hosiery and colors to be used is made by the finishing foreman. Theworking foreman spends approximately 95 percent of his time per-forming the same operations as those performed by the other dyehouse employees.He has no authority to hire or discharge these em-ployees, but may recommend that they be discharged to the plantsuperintendent or office manager who make the final decisions as todischarges.As in the case of the box factory mechanic there is noevidence in the record which establishes the effectiveness of such rec-ommendations.Dye house employees seeking time off or other favorsspeak to the working foreman, who may handle the request himselfor refer it to the superintendent or office manager.There is no evi-dence as to the types of requests which the working foreman maygrant and those which he refers to higher authority.Like the otherproduction employees he is hourly paid, but receives a rate which is20 percent higher than that of the other dye house employees.TheEmployer indicated that this differential is attributable to his sub-stantially longer service.He also receives the same employee bene-fits as all other hourly paid employees.We are satisfied from the fore-going that the dye house working foreman is not a supervisor andshall include him iii the unit.We find that all production and maintenance employees at the Em-ployer's Gary, Indiana, plant, including cafeteria employees, the headcook' the box factory mechanic,' and the dye house workingforeman,'but excluding office and clerical employees, guards, professional em-ployees, foremen, and all other supervisors as defined in the Act,zFlorence SteelAvei il] Cates}Bill Cari943732-51S 98DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]BURROUGHS ADDING MACHINE CO.andLOCAL 1373, DISTRICT 38,INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONER.CaseNo. 1-RC-1743.February7',1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture, sale, and servicingof business machines.The home office and manufacturing plants arelocated in the State of Michigan. In connection with its marketingactivity, the Employer operates a large number of branch offices invarious parts of the United States.The Petitioner seeks a unit ofmechanical employees at the branch in Boston, Massachusetts.TheEmployer contends that a unit limited to this branch alone is notappropriate for bargaining purposes, and urges that the only unitappropriate is one including employees at all the branches in its north-east region.The Employer also urges the inclusion of employees thePetitioner would exclude, namely stock clerks, shipping clerks, andutility clerks.Prior to September 1, 1950, the Employer conducted its marketingoperations on a divisional basis, each of 12 divisions being composedof the branch offices within its geographical area.On that date, theEmployer officially instituted a regional system now in the process ofbeing put into effect. It is contemplated that 8 regions will be es-93 NLRB No. 17.